DAUKSCH, Judge,
dissenting.
I respectfully dissent.
I agree with the trial judge that the affidavit for the search warrant was deficient. There was no direct evidence or allegation in the affidavit that any drugs were in the premises to be searched. There was a drug sale at the Lancaster Market, not the address to be searched, and there was a nexus between the drug salesman and the searched premises but there was not sufficient probable cause stated in the affidavit to show that drugs would be found there when searched.
While all the activity at the premises was suspicious to the police, and their instincts obviously told them they would find drugs there, upon a cold distant reading of the affidavit (much of which is in boiler-plate language) there was not a probable cause case made.
I would affirm.